Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 12, 2022 has been entered.

Status of Claims
Claims 1-4 and 6-9 have been amended in the response filed 5/12/2022.
Claims 5, 10, 13, 15, and 18 have been cancelled.
Claims 1-4, 6-9, 11-12, 14, 16-17, and 19 are currently pending and considered below.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-9, 11-12, 14, 16-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Claims 1-4, 6-9, 11-12, 14, 16-17, and 19 are within the four statutory categories.  

Step 2A of the Alice/Mayo Test - Prong One
Claim 6, which is a representative claim for all claims 1-4, 6-9, 11-12, 14, 16-17, and 19, recites: An electronic device comprising:
an output interface including a display;
a communication module;
a sensor module;
a processor configured to be electrically connected to the output interface, communication module, and the sensor module; and
a memory configured to be electrically connected to the processor,
wherein the memory is controlled to store, when executed, instructions that cause the processor to:
receive a first healthcare program from another electronic device using the communication module,
extract a first schedule for at least one activity from the first healthcare program, each of the at least one activity corresponding to a first item of an exercise application,
store, in the memory, first information on a first healthcare program progress status of a user according to the first schedule 
provide, via the output interface, a notification for a specific activity, based on the first schedule, 
detect an activity of a user related to the specific activity among the at least one first activity, using the sensor module, 
update the first information on the first healthcare program progress status of the user based on the detected activity of the user,
wherein, based on that the specific activity is included in both the at least one first activity and at least one second activity of a second healthcare program, the first information and second information on a second healthcare program progress status of the user are updated together in response to the detected activity of the user, and
adjust a target value of the first healthcare program and a target value of the second healthcare program to be higher than before based on that a goal of the first healthcare program related to the specific activity is achieved within a designated period during the first schedule.
The Examiner submits that the foregoing underlined limitations constitute: “a mental process” because such limitations recited in the broad manner set forth in the claim amount to observations/evaluations/judgments/analyses that can be performed in the human mind and therefore constitute. For instance, a human could update the first information on the first healthcare program progress status of the user based on the detected activity of the user, adjust a target value of the first healthcare program and a target value of the second healthcare program to be higher than before based on that a goal of the first healthcare program related to the specific activity is achieved within a designated period during the first schedule, in their mind. For example, by suggesting exercises based on a particular condition, and connecting the exercise with a particular therapy regimen. 
Independent claim 1 recites nearly identical limitations, and is similarly rejected. Dependent claims 2-5, 7-12, 14, and 16-17 and 19 include other limitations, but these only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent claim 6. For example, claims 2-3, 4, 6-8, 14, and 16-17 merely define a type of data processed by the system and only serve to further limit the abstract idea; claims 4 and 9 merely recite performing a second iteration of the abstract idea, and only serves to further limit the abstract idea; claims 5, 11-12, 19 merely recite, storing, transmitting, and receiving data, and only adds extra-solution activity. 

Step 2A of the Alice/Mayo Test - Prong Two
An electronic device comprising:
an output interface including a display;
a communication module;
a sensor module;
a processor configured to be electrically connected to the output interface, communication module, and the sensor module; and
a memory configured to be electrically connected to the processor,
wherein the memory is controlled to store, when executed, instructions that cause the processor to:
receive a first healthcare program from another electronic device using the communication module,
extract a first schedule for at least one activity from the first healthcare program, each of the at least one activity corresponding to a first item of an exercise application,
store, in the memory, first information on a first healthcare program progress status of a user according to the first schedule 
provide, via the output interface, a notification for a specific activity, based on the first schedule, 
detect an activity of a user related to the specific activity among the at least one first activity, using the sensor module, 
update the first information on the first healthcare program progress status of the user based on the detected activity of the user,
wherein, based on that the specific activity is included in both the at least one first activity and at least one second activity of a second healthcare program, the first information and second information on a second healthcare program progress status of the user are updated together in response to the detected activity of the user, and
adjust a target value of the first healthcare program and a target value of the second healthcare program to be higher than before based on that a goal of the first healthcare program related to the specific activity is achieved within a designated period during the first schedule.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. 
Furthermore, claims 1-4, 6-9, 11-12, 14, 16-17, and 19 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “An electronic device comprising: an output interface including a display; a communication module; a sensor module; a processor configured to be electrically connected to the output interface, communication module, and the sensor module; and a memory configured to be electrically connected to the processor, wherein the memory is controlled to store, when executed, instructions that cause the processor to: receive a first healthcare program from another electronic device using the communication module” and “store, in the memory” which amount to merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.04(d).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
Relevant court decisions: The following are examples of court decisions demonstrating that receiving and storing data are well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 – similarly, the current invention recites “receive” data. 
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
U.S. Patent Publication No. 2008/0052126 to Sasai at 0070 and U.S. Patent Publication No. 2014/0184608 to Robb at 0030 disclosing a display
U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0142; and U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0097 disclosing a communication module in the form of a server
U.S. Patent Publication No. 2018/0325385 to Deterding, et. al. disclosing the processor (para. 0048), computer-readable memory (para. 0048), and sensor (para. 0050) and U.S. Patent Publication No. 2014/0006055 to Seraly, et. al. disclosing the processor (para. 0078), computer-readable memory (para. 0092), and sensors (para. 0008)
Dependent Claims 2-4, 7-9, 11-12, 14, 16-17, and 19 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the “receive” feature of claims 12, 17; the “transmit” feature of claims 11, 16), storing and retrieving information in memory (e.g. the “storing” feature of claims 5, 10), linking the abstract idea to a particular technological environment or field of use (e.g. the “information” feature of dependent Claims 2-3, 7-8, 14, 19); and applying the abstract idea (e.g. the “link” feature of dependent Claims 4 and 9).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-4, 6-9, 11-12, 14, 16-17, and 19 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, 11-12, 14, 16-17, and 19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0301258 to Ram (“Ram”) in view of U.S. Patent Publication No. 2017/0011210 to Cheong (“Cheong”) 

Regarding claim 1, Ram discloses: 
An operation method of an electronic device, the operation method comprising: (Abstract: method and device for customized health programs)
receiving a first healthcare program from another electronic device (para. [0013], Fig. 2: the system receives a health program at planning engine 212, and according to Fig. 2, the health program is on a device separate from server 219)
extracting a first schedule for at least one first activity from the first healthcare program, (para. [0068]: receiving a schedule of activities, including a time for performing activities and descriptions explaining how to perform the activities, which are part of health program, such as a diabetes program, para. 0066) each of the at least one first activity corresponding to a first item of an exercise application, (para. [0069]: the activities correspond to an exercise application, such as walking)
storing first information on a first healthcare program progress status of a user according to the first schedule (para. [0069]: the system assesses sensors data to update a user model, which would require storing the data in the model)
providing, via the output interface, a notification, for a specific activity, (para. [0072]: nudges and reminders are delivered to a user, which can be viewed on a device 400 (Fig. 4), based on the daily activities, see also 0074, system 200 can set goals for user and provide hints and tips to the user to achieve the goals)
detecting an activity of the user related to the specific activity among the at least one activity (para. [0261]: receive sensor data and user activity data from the mobile device, which occurs during a scheduled activity such as walking, see para. 0069)
updating the first information on the first healthcare program progress status of the user based on the detecting the activity of the user, (para. [0069]: the system assesses sensors data to update a user model)
wherein, based on that the specific activity is included in both the at least one first activity and at least one second activity of a second healthcare program, (para. [0037]: an activity, such as Pilates, is associated with strength and flexibility, which are the two healthcare programs) the first information and second information on a second healthcare program progress status of the user are updated together in response to the detecting the activity of the user; and (para. [0045]: the numeric values for the radar chart are updated based on the activities, see para. 0046)
adjusting a target value of the first healthcare program and a target value of the second healthcare program to be higher than before based on that a goal of the first healthcare program related to the specific activity (para. [0260]: the system estimates radar chart values for the user based on wellness goals, which can be modified based on the user activity, see para. 0262, and a modification would necessarily include adjustments that are both higher and lower in certain categories).
Ram discloses providing notifications to the user in the form of nudges and reminders as indicated above (para. 0072). However, Ram does not explicitly recite, but Cheong teaches that it is old and well known in the art of healthcare to provide a notification based on the first schedule (Cheong, para. [1768]: a notification, such as a vibration, provided a specific time before the scheduled event) and that specific activities should be achieved within a designated period during the first schedule. (Cheong, para. [1542]: determining that a scheduled time for exercise has arrived)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Ram to include that the reminders are based on the first schedule and activities are completed within a schedule, as taught by Cheong, because both Ram and Cheong are systems for fitness management using personal devices and Cheong teaches that it is beneficial to notify users of upcoming events.

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
extracting first healthcare program information (Ram, [0028]: recommendations), session information (Ram, [0028]: coaching interventions), and activity information (Ram, [0028]: goals) from the first healthcare program , and (Ram, [0028]: are all detected as part of the health program).
wherein the extracting the first schedule comprises extracting the first schedule based on the session information and the activity information. (Ram, [0053]: health primitives include recommendations, coaching interventions, and goals, and the health primitive is used to determine the schedule).

Regarding claim 3, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein, when the healthcare program does not include the specific time for the specific activity (Ram, [0059]: no time is mentioned) the notification is provided at a time determined based on context information of the user (Ram, [0059]: determining whether the user is progressing or regressing, and adjusting the messages to the user accordingly).
Cheong teaches that it is old and well known in the art of healthcare to include wherein, when the first healthcare program includes a specific time for the specific activity the notification is provided prior to the specific time, and (Cheong, [1172]: providing an alarm (equivalent of notification) before an alarm condition is met, and the alarm condition can be an alarm time, see para. 1168, which is for the specific activity of waking up from sleep)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include notifications prior to a specific time, as taught by Cheong, because both Ram and Cheong are systems for fitness management using personal devices and Cheong teaches that it is beneficial to notify users of upcoming events.

Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
receiving the second healthcare program from the other electronic device (Ram, [0028]: multiple health programs including goals, recommendations and coaching interventions)
extracting a second schedule for at least one second activity from the second healthcare program, (Ram, [0072]: the schedule relates to a second, such as limiting calories, which is a second schedule for a second activity of eating) each of the at least one second activity corresponding to a second item of the exercise application; and (Ram, [0071-72]: the activity of eating relates to the overall health program)
storing the second information on the second healthcare program progress status of the user according to the second schedule. (Ram, [0268]: storage device 806 stores a sensor data receiver 802, an analyzer data receiver 804, a user model 806, a planning engine 808, a coaching engine 810, a learning engine 812, and programs and components 814)

Regarding claim 6, Ram discloses: 
An electronic device comprising (Abstract: device for customized health programs): 
an output interface including a display; (Fig. 4: device 400); a sensor module (para. [0060]: system 200 receives sensor data); a processor configured to be electrically connected to the output interface, the communication module, and the sensor module (para. [0268]: a processor 802); and a memory configured to be electrically connected to the processor (para. [0268]: storage device 806 and memory 804),
wherein the memory is controlled to store, when executed, instructions that cause the processor to (para. [0268]: storage device 806 stores programs to be executed by processor 802)
receive a first healthcare program from another electronic device using the communication module (para. [0013], Fig. 2: the system receives a health program at planning engine 212, and according to Fig. 2, the health program is on a device separate from server 219),
extract a first schedule for at least one first activity from the first healthcare program, (para. [0068]: a schedule of activities, including a time for performing activities and descriptions explaining how to perform the activities) each of the at least one first activity corresponding to a first item of an exercise application, 
store, in the memory, first information on a first healthcare program progress status of a user according to the first schedule (para. [0069]: the system assesses sensors data to update a user model, which would require storing the data in the model)
provide, via the output interface, a notification for a specific activity, (para. [0072]: nudges and reminders are delivered to a user based on the daily activities, see also 0074, system 200 can set goals for user and provide hints and tips to the user to achieve the goals),
detect an activity of a user related to the specific activity among the at least one first activity, using the sensor module, (para. [0261]: receive sensor data and user activity data from the mobile device, which occurs during a scheduled activity such as walking, see para. 0069)
update the first information on first healthcare program progress status of the user based on the detected activity of the user, (para. [0069]: the system assesses sensors data to update a user model)
wherein, based on that the specific activity is included in both the at least one first activity and at least one second activity of a second healthcare program, (para. [0037]: an activity, such as Pilates, is associated with strength and flexibility, which are the two healthcare programs) the first information and second information on a second healthcare program progress status of the user are updated together in response to the detecting the activity of the user; and (para. [0045]: the numeric values for the radar chart are updated based on the activities, see para. 0046)
adjusting a target value of the first healthcare program and a target value of the second healthcare program to be higher than before based on that a goal of the first healthcare program related to the specific activity (para. [0260]: the system estimates radar chart values for the user based on wellness goals, which can be modified based on the user activity, see para. 0262, and a modification would necessarily include adjustments that are both higher and lower in certain categories).
Ram discloses providing notifications to the user in the form of nudges and reminders as indicated above (para. 0072). However, Ram does not explicitly recite, but Cheong teaches that it is old and well known in the art of healthcare to provide a notification based on the first schedule (Cheong, para. [1768]: a notification, such as a vibration, provided a specific time before the scheduled event) and that specific activities should be achieved within a designated period during the first schedule. (Cheong, para. [1542]: determining that a scheduled time for exercise has arrived)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Ram to include that the reminders are based on the first schedule and activities are completed within a schedule, as taught by Cheong, because both Ram and Cheong are systems for fitness management using personal devices and Cheong teaches that it is beneficial to notify users of upcoming events.

Regarding claim 7, the combination discloses each of the limitations of claim 6 as discussed above, and further discloses:
extract first healthcare program information (Ram, [0028]: recommendations), session information (Ram, [0028]: coaching interventions), and activity information (Ram, [0028]: goals) from the first healthcare program (Ram, [0028]: are all detected as part of the health program), and
wherein the instructions cause the processor to extract the first schedule based on the session information and the activity information.

Regarding claim 8, the combination discloses each of the limitations of claim 6 as discussed above, and further discloses:
wherein, when the healthcare program does not include the specific time for the specific activity (Ram, [0059]: no time is mentioned) the notification is provided at a time determined based on context information of the user (Ram, [0059]: determining whether the user is progressing or regressing, and adjusting the messages to the user accordingly).
Cheong teaches that it is old and well known in the art of healthcare to include wherein, when the first healthcare program includes a specific time for the specific activity the notification is provided prior to the specific time, and (Cheong, [1172]: providing an alarm (equivalent of notification) before an alarm condition is met, and the alarm condition can be an alarm time, see para. 1168, which is for the specific activity of waking up from sleep)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include notifications prior to a specific time, as taught by Cheong, because both Ram and Cheong are systems for fitness management using personal devices and Cheong teaches that it is beneficial to notify users of upcoming events.

Regarding claim 9, the combination discloses each of the limitations of claim 6 as discussed above, and further discloses:
receive the second healthcare program from the other electronic device using the communication module (Ram, [0028]: multiple health programs including goals, recommendations and coaching interventions)
extract a second schedule for the at least one second activity of the second healthcare program, (Ram, [0072]: the schedule relates to a second, such as limiting calories, which is a second schedule for a second activity of eating) each of the at least one second activity corresponding to a second item of the exercise application; and (Ram, [0071-72]: the activity of eating relates to the overall health program)
store, in the memory, the second information on the second healthcare program progress status of the user according to the second schedule. (Ram, [0268]: storage device 806 stores a sensor data receiver 802, an analyzer data receiver 804, a user model 806, a planning engine 808, a coaching engine 810, a learning engine 812, and programs and components 814)

Regarding claim 11, the combination discloses each of the limitations of claim 10, as discussed above, and further discloses:
detect feedback of the user associated with the first healthcare program (Ram, [0060]: receiving answers from the user in response to questions), and
transmit the first information and the feedback of the user to the other electronic device (Ram, [0061]: the data is transmitted to the learning engine).

Regarding claim 12, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
receive a service generated based on the first information and the feedback of the user from the other electronic device (Ram, [0138]: responding to the feedback and other data by with “specific actionable steps” to address a perceived issue).

Regarding claim 14, the combination discloses each of the limitations of claim 6, as discussed above, and further discloses:
wherein the instructions cause the processor to determine whether the first healthcare program is completed based on the first item of the exercise application (Ram, [0101]: an evaluation measure for activity performance, including compliance with an activity, such as completed activities).

Regarding claim 16, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
detecting feedback of the user associated with the first healthcare program (Ram, [0060]: receiving answers from the user in response to questions), and 
transmitting the first information and the feedback of the user to the other electronic device (Ram, [0061]: the data is transmitted to the learning engine).

Regarding claim 17, the combination discloses each of the limitations of claim 16, as discussed above, and further discloses:
receiving a service generated based on the first information and the feedback of the user from the other electronic device (Ram, [0138]: responding to the feedback and other data by with “specific actionable steps” to address a perceived issue).

Regarding claim 19, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
determining whether the first healthcare program is completed based on the first item of the exercise application (Ram, [0101]: an evaluation measure for activity performance, including compliance with an activity, such as completed activities).

Response to Arguments and Amendments
Applicant’s arguments and amendments filed 5/12/2022 have been fully considered and are addressed below. 
Regarding 103, the rejections have been updated to specifically address the amended claim language.
The same arguments as above are presented for the rest of the claims. The claims are unpatentable as stated above.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686


/JOHN P GO/Primary Examiner, Art Unit 3686